DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, Claims 1-2, 4-10, 13-14, 16, 18-19, 25, 27, 38, 43 and 45 in the reply filed on March 17th, 2021 is acknowledged.

Claims 48, 50 and 54 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group II, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on March 17th, 2021.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.








Claims 1-2, 4-6, 19, 38, 43 and 45 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Helser (U.S. Pat. No. 3,778,494) (hereinafter referred to as “Helser”, wherein “C” refers to the column number(s) and “L” refers to the line number(s)).

Regarding claim 1, Helser teaches a refractory composition (see Helser at C1 L15-16 teaching the manufacture of hydrous calcium silicate thermal insulation products, and see Helser at C1 L24-26 teaching the resultant slurry is poured into molds of desired shapes, the filled molds are heated with steam to preharden the slurry, wherein the slurry that was heated with steam to manufacture the thermal insulation was taken to meet the claimed refractory composition) comprising:
(a) refractory aggregate (see Helser Example 1 at C4 L48 teaching granulated silica, wherein granulated silica was taken to meet the claimed refractory aggregate); 
(b) one or more matrix components (see Helser Example 1 at C4 L50 teaching clay, wherein clay was taken to meet the claimed one or more matrix components); and 
(c) silicate-coated set accelerator particles (see Helser Example 1 at C4 L47 and L53 teaching materials quicklime and liquid sodium silicate, and see Helser at C3 L64-69 teaching that quicklime is added to either water or water containing the generally inert materials, and after the crystalline Ca(OH)2 material is formed, a sodium silicate solution is added, thus Helser at C1 L21-23 teaches that dissolved silicate forms a coating on the particles of calcium hydroxide, which is taken to meet the claimed silicate-coated set accelerator particles).

Regarding claim 2, Helser teaches that the said silicate-coated set accelerator particles comprise silicate-coated particles of one or more of Ca(OH)2, magnesium hydroxide, calcium chloride, calcium carbonate, magnesium carbonate, lithium carbonate or calcium sulfate (see 2).

Regarding claim 4, Helser teaches that the said silicate coating is chosen from the group consisting of sodium silicate, potassium silicate, lithium silicate and mixtures thereof (see Helser Example 1 at C4 L47 and L53 teaching materials quicklime and liquid sodium silicate).

Regarding claims 5 and 6, Helser teaches that the said silicate-coated set accelerator particles comprise silicate-coated Ca(OH)2 particles, wherein said silicate coating is chosen from the group consisting of sodium silicate, potassium silicate, lithium silicate and mixtures thereof; and wherein said silicate-coated set accelerator particles comprise sodium silicate-coated Ca(OH)2 particles (see Helser Example 1 at C4 L47 and L53 teaching materials quicklime and liquid sodium silicate, and see Helser at C3 L64-69 teaching that quicklime is added to either water or water containing the generally inert materials, and after the crystalline Ca(OH)2 material is formed, a sodium silicate solution is added, thus Helser at C1 L21-23 teaches that dissolved silicate forms a coating on the particles of calcium hydroxide, thus a sodium silicate-coated Ca(OH)2 particles).

Regarding claim 19, Helser teaches that the refractory composition of claim 4, further comprising a binder (see Helser Example 1 at C4 L52 teaching Portland cement, which is taken to meet the claimed binder).

Regarding claim 38, Helser teaches that the said silicate-coated set accelerator particles further comprise an anti-caking agent, said anti-caking agent chosen from the group consisting of silica, talc, sodium aluminosilicates, diatomaceous earth, cellulose, clay, polymer particles, and mixtures thereof (see Helser Example 1 at C4 L49 teaching diatomaceous earth, wherein the diatomaceous earth is taken to mean generally inert materials to meet the claimed limitation anti-caking agent).

Regarding claimed 43, Helser teaches that the said aggregate includes one or more of alumina, bauxite, mullite, bauxitic kaolin, andalusite, calcined kaolin, chamotte, calcined flint clay, pyrophyllite, fused silica, bubble alumina, lightweight clay grog, bubble fly ash, perlite, haydite, vermiculite, fused or sintered magnesia alumina spinels, fused or sintered alumina- zirconia-silica, magnesia, calcium hexaluminate, fused calcium aluminate clinker, sintered calcium aluminate clinker, and lightweight calcium hexaluminate (see Helser Example 1 at C4 L48 teaching granulated silica).

Regarding claim 45, Helser teaches that the said matrix components comprise one or more of calcined alumina, reactive alumina, silicon carbide, quartz silica, fume silica, magnesia, kyanite, mullite, spinel (MgAl2O4), clay, zircon, graphite, and fly ash (see Helser Example 1 at C4 L50 teaching clay).

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2, 4-10, 13-14, 16, 18-19, 25, 27, 38, 43 and 45 are rejected under 35 U.S.C. 103 as being unpatentable over Gogtas (Development of Nano-ZrO2 Reinforced Self-Flowing Low and Ultra Low Cement Refractory Castables, NPL)(hereinafter referred to as “Gogtas”) in view of Helser (U.S. Pat. No. 3,778,494) (hereinafter referred to as “Helser”, wherein “C” refers to the column number(s) and “L” refers to the line number(s)).

Regarding claims 1 and 45, Gogtas teaches a refractory composition (see Gogtas at page 4 teaching section 2.1 refractory castable compositions) comprising:

(b) one or more matrix components; and wherein the said matrix components comprise one or more of calcined alumina, reactive alumina, silicon carbide, quartz silica, fume silica, magnesia, kyanite, mullite, spinel (MgAl2O4), clay, zircon, graphite, and fly ash (see Gogtas at page 4 last sentence and page 5 Table 2.1 teaching refractory castables may be characterized as structures of premixed combinations wherein modifiers is featured in the list, and see Gogtas at page 6 Table 2.3 teaching common refractory fillers and modifiers wherein calcined alumina is featured in the list.  Thus, the modifiers in Gognas Table 2.1 is taken to meet the claimed “one or more matrix components” in claim 1 because calcined alumina meets the claimed limitation in claim 45); and (c) accelerator particles (see Gogtas at page 4 last sentence and page 5 Table 2.1 teaching refractory castables may be characterized as structures of premixed combinations wherein admixtures is featured in the list, see Gogtas at page 7, first paragraph, 4th sentence teaching various types of additives or admixtures can be used, and see Gogtas at page 8 Table 2.5 teaching various additives including calcium hydroxide as an accelerator is featured in the list).
However, Gogtas does not explicitly teach that the accelerator particles is silicate-coated.
Helser teaches the manufacture of hydrous calcium silicate thermal insulation products (see Helser at C1 L15-16).  Helser also teaches that dissolved silicate forms a coating on the particles of calcium hydroxide that acts as a barrier and retards further and continued hydration (see Helser at C1 L21-24).
As such, one of ordinary skill in the art would recognize that the teachings of both Gogtas and Helser are directed to the field of cements and the use of calcium hydroxide as 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to replace the calcium hydroxide accelerator additive of Gogtas with the silicate-coated calcium hydroxide of Helser so as to create a barrier that retards further and continued hydration.

Regarding claim 2, Gogtas as modified by Helser teaches the limitations as applied to claim 1 above, and Helser further teaches that the said silicate-coated set accelerator particles comprise silicate-coated particles of one or more of Ca(OH)2, magnesium hydroxide, calcium chloride, calcium carbonate, magnesium carbonate, lithium carbonate or calcium sulfate (see Helser at C1 L21-23 teaching that the dissolved silicate forms a coating on the particles of calcium hydroxide or Ca(OH)2).

Regarding claim 4, Gogtas as modified by Helser teaches the limitations as applied to claims 1 and 2 above, and Helser further teaches that the said silicate coating is chosen from the group consisting of sodium silicate, potassium silicate, lithium silicate and mixtures thereof (see Helser at C3 L69 teaching sodium silicate is added).

Regarding claims 5 and 6, Gogtas as modified by Helser teaches the limitations as applied to claims 1 and 2 above, and Helser further teaches that the said silicate-coated set 2 particles, wherein said silicate coating is chosen from the group consisting of sodium silicate, potassium silicate, lithium silicate and mixtures thereof; and wherein said silicate-coated set accelerator particles comprise sodium silicate-coated Ca(OH)2 particles (see Helser at C1 L21-23 teaching that the dissolved silicate forms a coating on the particles of calcium hydroxide, and see Helser at C3 L64-69 teaching the quicklime is added to either water or water containing the generally inert materials, and after the crystalline Ca(OH)2 material is formed, a sodium silicate solution is added, thus a sodium silicate-coated Ca(OH)2 particles).

Regarding claim 7, Gogtas as modified by Helser teaches the limitations as applied to claim 1 above, and Helser further teaches that the silicate coating comprises 5% to 70% by weight of the set accelerator particles (see Helser at C4 L33-34 teaching the silicate to quicklime ratio of from 1/80 (or 1.25%) to 1/2.5 (or 40%)). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see MPEP § 2144.05 I).

Regarding claim 8, Gogtas as modified by Helser teaches the limitations as applied to claims 1 and 2 above, and Helser further teaches that the silicate coating comprises 5% to 60% by weight of the set accelerator particles (see Helser at C4 L33-34 teaching the silicate to quicklime ratio of from 1/80 (or 1.25%) to 1/2.5 (or 40%)). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see MPEP § 2144.05 I). 

Regarding claim 9, Gogtas as modified by Helser teaches the limitations as applied to claims 1, 2 and 5 above, and Helser further teaches that the silicate coating comprises 5% to 60% by weight of the set accelerator particles (see Helser at C4 L33-34 teaching the silicate to prima facie case of obviousness exists (see MPEP § 2144.05 I).

Regarding claim 10, Gogtas as modified by Helser teaches the limitations as applied to claims 1, 2, 5 and 6 above, and Helser further teaches that the silicate coating comprises 10% to 50% by weight of the set accelerator particles (see Helser at C4 L33-34 teaching the silicate to quicklime ratio of from 1/80 (or 1.25%) to 1/2.5 (or 40%)). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see MPEP § 2144.05 I).

Regarding claim 13, Gogtas as modified by Helser teaches the limitations as applied to claim 1 above, and Gogtas further teaches that the composition comprises 0.01% to 0.5% by weight of the silicate-coated set accelerator particles (see Gogtas at page 4 last sentence and page 5 Table 2.1 teaching refractory castables may be characterized as structures of premixed combinations wherein admixtures or accelerator additives is featured in the list, and the admixtures is <1%, also see Gogtas at page 7, last sentence teaching additives are used in very small amounts typically >0.2%). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see MPEP § 2144.05 I).

Regarding claim 14, Gogtas as modified by Helser teaches the limitations as applied to claims 1, 2 and 5 above, and Gognas further teaches that the refractory composition comprises 0.01% to 0.5% by weight of the silicate-coated Ca(OH)2 particles (see Gogtas at page 4 last sentence and page 5 Table 2.1 teaching refractory castables may be characterized as structures of premixed combinations wherein admixtures or accelerator additives is featured in prima facie case of obviousness exists (see MPEP § 2144.05 I).

Regarding claim 16, Gogtas as modified by Helser teaches the limitations as applied to claims 1, 2, 5 and 9 above, and Gognas further teaches that the refractory composition comprises 0.01% to 0.5% by weight of the silicate-coated Ca(OH)2 particles (see Gogtas at page 4 last sentence and page 5 Table 2.1 teaching refractory castables may be characterized as structures of premixed combinations wherein admixtures or accelerator additives is featured in the list, and the admixtures is <1%, also see Gogtas at page 7, last sentence teaching additives are used in very small amounts typically >0.2%). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see MPEP § 2144.05 I).

Regarding claim 18, Gogtas as modified by Helser teaches the limitations as applied to claims 1, 2, 5, 6 and 10 above, and Gognas further teaches that the refractory composition comprises 0.01% to 0.5% by weight of the silicate-coated Ca(OH)2 particles (see Gogtas at page 4 last sentence and page 5 Table 2.1 teaching refractory castables may be characterized as structures of premixed combinations wherein admixtures or accelerator additives is featured in the list, and the admixtures is <1%, also see Gogtas at page 7, last sentence teaching additives are used in very small amounts typically >0.2%). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see MPEP § 2144.05 I).

Regarding claim 19, Gogtas as modified by Helser teaches the limitations as applied to claims 1, 2 and 4 above, and Gogtas further teaches that the refractory composition further comprising a binder (see Gogtas at page 4 last sentence and page 5 Table 2.1 teaching refractory castables may be characterized as structures of premixed combinations wherein bond agents or binder is featured in the list).

Regarding claims 25 and 27, Gogtas as modified by Helser teaches the limitations as applied to claims 1, 2, 4 and 19 above, and Gogtas further teaches that the said binder is chosen from the group consisting of calcium aluminate cement, hydratable alumina, phosphate binder, alkali silicate binder, microsilica gel bond binder, colloidal silica and colloidal alumina; and wherein said binder comprises calcium aluminate cement (see Gogtas at page 7, 2nd sentence teaching calcium aluminate cements are used as the bonding agent in most refractory castables).

Regarding claim 38, Gogtas as modified by Helser teaches the limitations as applied to claim 1 above, and Helser further teaches that said silicate-coated set accelerator particles further comprise an anti-caking agent, said anti-caking agent chosen from the group consisting of silica, talc, sodium aluminosilicates, diatomaceous earth, cellulose, clay, polymer particles, and mixtures thereof (see Helser at C3 L64-69 teaching the quicklime is added to either water or water containing the generally inert materials, and see Helser at C4 L49 teaching diatomaceous earth, wherein the diatomaceous earth is taken to mean generally inert materials to meet the claimed limitation anti-caking agent).

Regarding claim 43, Gogtas as modified by Helser teaches the limitations as applied to claim 1 above, and Gognas further teaches that the said aggregate includes one or more of alumina, bauxite, mullite, bauxitic kaolin, andalusite, calcined kaolin, chamotte, calcined flint .

	Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Vehmas et al. (WO 2014/053699 A1) teaching particles for accelerating hydration reaction and strength development of cementitious products with a calcium silicate hydrate coating using sodium silicate solution and calcium hydroxide.
Sodergard et al. (EP-2774901-A1) teaching coating comprising of calcium silicate hydrate utilizing sodium silicate and calcium hydroxide.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARITES A GUINO-O UZZLE whose telephone number is (571)272-1039.  The examiner can normally be reached on M-F 7am-3pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan D Ripa can be reached on (571)270-7875.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/M.G.U./Examiner, Art Unit 1731                                                                                                                                                                                                        
/BRYAN D. RIPA/Supervisory Patent Examiner, Art Unit 1731